DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
This application contains claims directed to the following patentably distinct species 	● Species A - drawn to figures 1-12; and 	● Species B - drawn to figures 13-16.	The species are independent or distinct because the claims to the different species recite the mutually exclusive characteristics of such species. For example, Species A is provided with a removal flange formed on an interior of the shield and an insert received within but generally fixed with relation to the body which is not required in Species B. Conversely, Species B is provided with a removal flange and shield which are integral with the body of the scalpel handle and an insert that slides with respect to both features which is not required in Species A. These features are not operable in the invention with one another. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, Claim 1 appears to be generic.

	⦁	the species or groupings of patentably indistinct species have acquired a 			separate status in the art in view of their different classification
⦁	the species or groupings of patentably indistinct species have acquired a 			separate status in the art due to their recognized divergent subject matter
⦁	the species or groupings of patentably indistinct species require a different 		field of search (e.g., searching different classes/subclasses or electronic 			resources, or employing different search strategies or search queries). In 			this case, Species A requires searching for “removal wedge or flange fixed 		with respect to the shield,” while Species B requires searching for “an 			insert slidably disposed within the channel of the body” and “removal ramp 		formed on body”
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.

Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
During a telephone conversation with Michael Hages (Reg. no. 57,110) on June 7, 2021 a provisional election was made without traverse to prosecute the invention of Species B, claim 1-9, 11-18 and 20.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 10 and 19 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Drawings
The drawings are objected to because only one of the “first and second inwardly-extending ramp portions” of the “first locking channel,” as set forth in Claim 11, is labelled in the drawings. For example, in fig. 14, ramp 278 is identified as the structure that flanks locking channel 256 and is associated with the “extension portion 280.” Additionally, the “ramp portion” associated with the third locking channel is not identified (for example, see fig. 14).  	Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 6, 12, 15 and 20 are objected to because of the following informalities:  	Claim 6, line 3 should be corrected as follows, “a second locking channel corresponding to an extending position of the insert…”	Claim 12, 5-6 should be corrected as follows: “an insert slidably disposed within the channel between [[an fully-extended]] a fully-extended position and a removal position…” 	Claim 15, line 3 should be corrected as follows, “a second locking channel corresponding to the intermediate extended position of the insert…”	Claim 20, lines 10-12 should be corrected as follows: “…thereby [[brining]] bringing the scalpel blade into contact with the removal ramp and disengaging the scalpel blade from the blade holder.”	Appropriate correction is required.
Specification
The disclosure is objected to because of the following informalities: 	Paragraph 0006, line 5 should be corrected as follows, “includes an insert slidably disposed within the channel between [[an fully-extended]] a fully-extended position and…”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 3-9, 11-18 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.	Claim 3, recites, “the shield is fixed with the body and disposed adjacent the first end thereof to at least partially enclose the channel.” As is evident from figs. 13-16, the shield 230 only covers a portion of the channel so as to “partially enclose the channel.” The recitation of the word “at least” suggests the shield may cover more than just a partial amount of the channel. There does not appear to be support for this arrangement in this embodiment. It is unclear what affect the words “at least partially” have on the scope of the shield “enclose[ing] the channel.”	Claim 4 recites, “the removal wedge is integral with the body and disposed along a portion of the channel adjacent the shield.” This limitation has the following issues:	● With regards to the limitation of “integral with,” paragraph 0043 of the Specification states, “the term ‘coupled’ … generally means the joining of two components … directly or indirectly to one another. Such joining may be stationary in nature or movable in nature. Such joining may be achieved with the two components … and any additional intermediate members being integrally formed as a single unitary body with one another or with the two components.” Additionally, lines 8-9 of paragraph 0044 in the Specification states, “elements shown as integrally formed may be constructed of multiple parts or elements shown as multiple parts may be integrally formed…” In other words, the Specification appears to state that separate structures 
    PNG
    media_image1.png
    438
    668
    media_image1.png
    Greyscale
	Claim 6 recites, “a first locking channel corresponding to a retracted position of the insert; and a second locking channel [corresponding] to an extended position of the insert…” It is unclear what structure allows for a correspondence between the retracted position of the insert and the first locking channel. Additionally, it is unclear what structure allows for a correspondence between the extended position of the insert and the second locking channel.	Claim 7, line 2 recites, “the insert is slidably disposed within the first channel…” There is insufficient antecedent basis for “the first channel” in the claims. It is unclear if “the first channel” is referring to the recitation of “a channel” (Claim 1, line 2) or “a first locking channel” (Claim 6, line 2).	Claim 8 recites, “wherein the body further defines a third locking channel corresponding with a blade installation position corresponding with a position in which  	Claim 14 recites, “the removal wedge is integral with the body and disposed along a portion of the channel adjacent the shield.” This limitation has the following issues:	● There is insufficient antecedent basis for the recitation of “the removal wedge” in the claims. It is unclear if the Applicant is intending to refer to the “removal ramp” previously recited in line 4 of Claim 12 or if this is a separate structure. 	● If the Applicant intends for the “removal wedge” to be related to the removal ramp,” the following issue pertains: As shown in Applicant’s fig. 15, the removal ramp 236 is spaced apart from shield 230. The removal ramp is not defined in a portion of the channel at least partially enclosed by the shield. How far away from the shield can the removal ramp be before it is considered to not be “defined along a portion of the integrally formed as a single unitary body with one another or with the two components.” Additionally, lines 8-9 of paragraph 0044 in the Specification states, “elements shown as integrally formed may be constructed of multiple parts or elements shown as multiple parts may be integrally formed…” In other words, the Specification appears to state that separate structures can be formed so as to be considered “coupled” with one another and thus form an “integral” structure with one another. It is unclear if the recitation of ‘the removal wedge is integral with the body” requires the removal wedge to be formed monolithically with said body or if the removal wedge can be formed as a separate structure that is associated with said body and therefore be considered integral once assembled.	Claim 15 recites, “a first locking channel corresponding to a retracted position of the insert; and a second locking channel [corresponding] to the intermediate extended position of the insert.” It is unclear what structure allows for a correspondence between the retracted position of the insert and the first locking channel. Additionally, it is unclear what structure allows for a correspondence between the intermediate extended position of the insert and the second locking channel.Examiner notes that while Claims 10 and 19 are currently in a withdrawn state, there is insufficient antecedent basis for the limitations of “the outer portion” and “the tab” in line 3 of Claims 10 and 19, respectively.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 and, as best understood, claim 6, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Austria (US Publication 2015/0250492).	Regarding Claim 1, Austria discloses a scalpel handle (fig. 4), comprising:
	a body (12) defining a first end (22) and a channel (14) therein;
	an insert (40) defining a blade holder (holder end 44 with tang 72) disposed at a first end thereof and positionable within the channel of the body (see fig. 12; paragraph 0034, lines 1-7) with the blade holder extending outwardly away from the first end of the body (see fig. 4);
	a shield (30) coupled with the body such that the blade holder is positionable within the shield (figs. 9-11) ; and
	a removal wedge (36) defined on the body (the shield defines said removal wedge with respect to the body), fixed with respect to the shield (the removal wedge 36 is formed on said shield), and disposed in a substantially fixed lateral position (the lateral position of the removal wedge relative to the longitudinal axis of the scalpel handle does not change and thus can be considered ‘fixed’) at least partially aligned with a portion of the blade holder (the removal wedge 36 is ‘at least partially aligned’ 
	Regarding Claim 2, Austria discloses the channel (14) is open on a first side of the body (fig. 12) and extends in a longitudinal direction along the first side of the body (fig. 12).
	Regarding Claim 3, Austria discloses the shield (30) is fixed with the body (the shield 30 is fixed with respect to the body 12 when the locking mechanism 62 is engaged with either the first or second locking channels 54, 56) and disposed adjacent the first end (22) thereof to at least partially enclose the channel (fig. 8).
	Regarding Claim 6, Austria discloses the body (12) further defines:
	a first locking channel (54) corresponding to a retracted position of the insert (the insert is in a ‘retracted position’ within the shield when the shield is in an extended position relative to the body and insert and the locking mechanism 62 of the shield is engaged with the first locking channel 54); and
	a second locking channel (56) corresponding to an extended position of the insert (the insert is “extended” with respect to the shield when the shield is in a retracted stated and the locking mechanism is engaged with the second locking channel 56) and spaced from the first locking channel (56) such that the blade holder (holder end 44 with tang 72) is exposed when the insert is in the extended position (fig. 7) and at least partially positioned within the shield when in the retracted position (fig. 13).
As best understood, Claim 20 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Funderburk et al (US Publication 2010/0168773), herein referred to as Funderburk.

	a body (11) defining a channel (the space in which insert 12 slides; happens to be covered by removable cover 53; see annotated fig. 22;) extending in a longitudinal direction along a side thereof and having a shield portion (the vertical portion of body 11 forward of elongated opening 52; see annotated fig. 22) disposed at a first end thereof that at least partially encloses the channel (fig. 22), a removal ramp (44) defined along a portion of the channel adjacent the shield (the removal ramp 44 is disposed within the channel of the body and is proximate to the shield in the forward part of the body when the insert is in an extended position); and
	an insert (12): 		having a blade holder (41) defined on a first end thereof (fig. 6), the blade holder being configured for removably retaining a scalpel blade (22) on the insert (paragraph 0065, lines 18-24); and
		slidably disposed within the channel between a retracted position (see fig. 30; paragraph 0051) and a removal position (fig. 28) such that the blade holder, when retaining a scalpel blade (22) thereon (fig. 29), moves from remote from the removal ramp to proximate the removal ramp (see note below), thereby bringing the scalpel blade into contact with the removal ramp (44) and disengaging the scalpel blade from the blade holder (paragraph 0067, lines 4-8).	Examiner’s note: When mounting the blade 22 in the scalpel, the blade is placed on the cleat 41 of the insert 12 and the hook 39 of the hook member 38, wherein the hook member 38 is subsequently slid rearwardly to fully engage the blade on the cleat 41 and the hook 39; when this occurs, the removal ramp 44 moves away from the 
    PNG
    media_image2.png
    514
    560
    media_image2.png
    Greyscale

Status of the Claims
It is to be noted that claims 4-9, 11-18 and 20 have not been rejected over prior art.  It may or may not be readable over the prior art but allowability cannot be determined at this time in view of the issues under 35 USC § 112.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 	● Machida (US Patent 4,922,614) discloses a scalpel with a removal actuator (9).	● Nakamura (US Patent 8,074,364) discloses a scalpel (fig. 1a) with a body (20) with an insert (21) slidably mounted therein that moves between a fully extended position (fig. 6a) and a removal position (corresponding to the lock hook member 24 sliding through escape groove 23d provided on the right side of fig. 2a) with an intermediate extended position (fig. 7f) and a retracted position (fig. 7g) therebetween.	● Rosenhan et al (US Publication 2014/0182140) discloses an insert with a blade holder that slides within a handle body (fig. 2).	● Muto et al (US Publication 2009/0157110) discloses an insert slidable relative to a body (figs. 6A-6C).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL ALLEN DAVIES whose telephone number is (571)270-1511.  The examiner can normally be reached on Monday-Friday; 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SAMUEL A DAVIES/Patent Examiner, Art Unit 3724                                                                                                                                                                                                        June 24, 2021


/Jason Daniel Prone/Primary Examiner, Art Unit 3724